Citation Nr: 1731114	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  11-24 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, to include as a result of diabetes mellitus, type II (DM), and herbicide exposure.

2.  Entitlement to service connection for peptic ulcer disease (PUD), to include as a result of DM and herbicide exposure.

3.  Entitlement to service connection for urinary frequency, to include as a result of DM and herbicide exposure.

4.  Entitlement to service connection for sexual dysfunction, to include as a result of DM and herbicide exposure.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as a result of DM and herbicide exposure.

6.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as a result of DM and herbicide exposure.

7.  Entitlement to service connection for pancreatitis, to include as a result of DM and herbicide exposure.

8.  Entitlement to service connection for esophagus stricture (acid reflux), to include as a result of DM and herbicide exposure.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for heart disease, to include as a result of DM and herbicide exposure, and if so, whether the reopened claim should be granted.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include as a result of DM and herbicide exposure, and if so, whether the reopened claim should be granted.

11.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as a result of DM and herbicide exposure, and if so, whether the reopened claim should be granted.

12.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for DM, to include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse and shipmate


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966.  This matter comes before the Board of Veterans Appeals (Board) from an April
2009 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the issues on appeal.

In July 2014, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In January 2015, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Board must decide on its own whether new and material evidence sufficient to reopen the claims of entitlement to service connection for heart disease, hypertension, peripheral neuropathy of the left lower extremity and DM, has been received prior to considering the merits of those underlying issues.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Two additional issues, entitlement to service connection for prostate cancer and special monthly compensation based upon the need for the aid and attendance of another person or on account of being housebound, have been appealed by the Veteran.  These issues are not yet ready for appellate review, as they are pending further action at the RO..  

The issue of entitlement to service connection for PUD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran is not shown to have served in Vietnam, or in the brown waters surrounding Vietnam.

2.  In an unappealed rating decision issued in February 2003, the RO denied the Veteran's claim for service connection for heart disease.  

3.  The evidence associated with the claims file subsequent to the February 2003 denial relates to an unestablished fact necessary to substantiate the claim for service connection for heart disease, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for heart disease.

4.  Heart disease was not present in service or for years thereafter, and is not etiologically related to active military service, including herbicide exposure, or to a service-connected disability.

5.  In an unappealed rating decision issued in February 2003, the RO denied the Veteran's claim for service connection for hypertension.  

6.  The evidence associated with the claims file subsequent to the February 2003 denial relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for hypertension.

7.  Hypertension was not present in service or for years thereafter, and is not etiologically related to active military service, including herbicide exposure, or to a service-connected disability.

8.  In an unappealed rating decision issued in February 2003, the RO denied the Veteran's claim for service connection for peripheral neuropathy of the left lower extremity.  

9.  The evidence associated with the claims file subsequent to the February 2003 denial relates to an unestablished fact necessary to substantiate the claim for service connection for peripheral neuropathy of the left lower extremity, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for peripheral neuropathy of the left lower extremity.

10.  Peripheral neuropathy of the left lower extremity was not present in service or for years thereafter, and is not etiologically related to active military service, including herbicide exposure, or to a service-connected disability.

11.  In an unappealed rating decision issued in February 2003, the RO denied the Veteran's claim for service connection for DM.  

12.  The evidence associated with the claims file subsequent to the February 2003 denial consists of evidence that is cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim for service connection for DM.

13.  An acquired psychiatric disorder was not present in service or for years thereafter, and is not etiologically related to active military service, including herbicide exposure, or to a service-connected disability. 

14.  The Veteran does not have a disability manifested by urinary frequency.

15.  A disability manifested by sexual dysfunction was not present in service or for years thereafter, and is not etiologically related to active military service, including herbicide exposure, or to a service-connected disability.

16.  Peripheral neuropathy of the bilateral upper extremities was not present in service or for years thereafter, and is not etiologically related to active military service, including herbicide exposure, or to a service-connected disability.

17.  Peripheral neuropathy of the right lower extremity was not present in service or for years thereafter, and is not etiologically related to active military service, including herbicide exposure, or to a service-connected disability.

18.  Pancreatitis was not present in service or for years thereafter, and is not etiologically related to active military service, including herbicide exposure, or to a service-connected disability.

19.  Esophagus stricture (acid reflux) was not present in service or for years thereafter, and is not etiologically related to active military service, including herbicide exposure, or to a service-connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for heart disease.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2016).

2.  Heart disease was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

3.  New and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  Hypertension was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

5.  New and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the left lower extremity.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

6.  Peripheral neuropathy of the left lower extremity was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

7.  The evidence received since the February 2003 denial of service connection for DM is not new and material, and the claim for service connection for DM is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

8.  An acquired psychiatric disorder was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

9.  Urinary frequency was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

10.  Sexual dysfunction was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

11.  Peripheral neuropathy of the bilateral upper extremities was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

12.  Peripheral neuropathy of the right lower extremity was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

13.  Pancreatitis was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

14.  Esophagus stricture (acid reflux) was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3) ).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

Claims to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 
38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Simply stated, the standard is low, but it is a standard that needs to be met. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

DM 

In a February 2003 rating decision, the RO denied service connection for DM because there was no evidence of in-service exposure to herbicides, and no evidence showing that the diagnosed DM was otherwise caused or aggravated by the Veteran's active military service.  The Veteran did not file an appeal and the decision became final.  His current claim to reopen was submitted in June 2006.

The evidence added to the record since the February 2003 denial includes VA treatment records showing a current diagnosis and treatment for DM several years after the Veteran's discharge.  Also added to the record are statements from the Veteran reiterating his contentions that his DM was caused by exposure to herbicides during active duty in Vietnam.

The statements from the Veteran are redundant of evidence previously considered, and furthermore, are not material, as they do not raise a reasonable possibility of substantiating the Veteran's claim.  The remainder of the evidence does not show that the Veteran had verified service in Vietnam or that he was otherwise exposed to herbicides during his active military service, nor does it show that he was diagnosed with DM within one year of his separation from military service, or that his DM is otherwise related to his active military service.

Absent evidence showing that the Veteran has a current diagnosis of DM, related to his active military service, or evidence of verified in-country service in Vietnam, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  As new and material evidence has not been received, the claim for service connection for DM is not reopened.

Heart Disease, Hypertension, Peripheral Neuropathy of the Left Lower Extremity

In a September 2002 statement, the Veteran requested service connection for several disabilities, secondary to DM, including residuals of a heart attack, hypertension and peripheral neuropathy of the left lower extremity.  He did not claim that these disabilities were related to exposure to herbicides during active duty in Vietnam.  At that time, he also requested service connection for several other disabilities, which he argued were related to exposure to Agent Orange during active duty in the Navy.  See September 2002 claim.  In a February 2003 rating decision, the RO denied service connection for hypertension, a heart attack and peripheral neuropathy of the left lower extremity, all claimed as secondary to DM.  The RO's decision was based on a finding that the claimed disabilities were not present in service and the fact that the Veteran was not service connected for DM.  The Veteran did not file an appeal and the decision became final.  His current claim to reopen was submitted in October 2006.

The pertinent evidence added to the record since the February 2003 denial includes the Veteran's contentions that the claimed heart disease, hypertension and peripheral neuropathy of the left lower extremity are related to herbicide exposure during active duty in Vietnam.  See July 2014 Video Conference hearing transcript.  This new evidence is not cumulative or redundant of the evidence previously of record.  Furthermore, the Board can find no statements in the record at the time of or prior to the February 2003 decision in which the Veteran asserted that exposure to herbicides during active duty in Vietnam contributed to his development of heart disease, hypertension or peripheral neuropathy of the left lower extremity, after service.  Accordingly, given the low threshold applicable to the evidence needed to reopen claims under Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that this newly expressed theory and testimony is new and material since it could be substantiated through further development, and that the reopening of the claims for service connection for heart disease, hypertension and peripheral neuropathy of the left lower extremity is therefore warranted. 

Accordingly, the Board finds that new and material evidence has been received and the claims of entitlement to service connection for heart disease, hypertension and peripheral neuropathy of the left lower extremity are reopened.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Section 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic disease to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In addition, VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  In addition, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ, in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such serve to an herbicide agent, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  See also 38 C.F.R. § 3.814(c)(2).  38 C.F.R. § 3.307(a)(6)(iv).

VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a veteran must have actually been present at some point on the land mass or the inland waters of Vietnam during the Vietnam conflict.  
See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

In order to benefit from the presumption of service connection for diseases associated with herbicide exposure, a veteran must have one of the diseases enumerated in § 3.309(e), including DM, ischemic heart disease and early onset peripheral neuropathy.

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Acquired Psychiatric Disorder

The Veteran contends that he has a current psychiatric disorder related to his active military service.  Specifically, he claims that he started experiencing psychiatric symptoms following an incident in service, between 1963 and 1964 while aboard the USS Coral Sea, when a new seaman backed into the prop of an aircraft and was killed.  This stressor has been verified.  See December 2015 statement from the National Archives and Records Administration (NARA).

Initially, the Board notes that there is no competent evidence showing a diagnosis of PTSD from the Veteran's initial date of claim for a mental disorder in September 2002, or a recent diagnosis prior to the filing of such claim, through the course of the appeal.  As such, service connection for PTSD was denied by the RO (see March 2012 rating decision) and the Board also finds that as there is no confirmed diagnosis of PTSD of record, service connection for PTSD is not warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Nevertheless, the Veteran is still seeking service connection for an acquired psychiatric disorder other than PTSD. 

Service treatment records show no complaints or treatment relevant to a psychiatric disorder and reflect no diagnosis of a psychiatric disorder to include depressive disorder or anxiety.

The post-service medical evidence of record shows that the Veteran has received VA mental health treatment for depression since 1995.  He was diagnosed with major depression in February 1995, secondary to bereavement from his son's death (17-year old killed in car crash).  These records do not show that the Veteran's diagnosed psychiatric disorder (major depressive disorder (MDD)) is related in any way to his active military service.

The Veteran was afforded a VA examination in January 2016.  The examiner diagnosed MDD and opined that the Veteran's depression was not incurred in or caused by military service.  The examiner also opined that it is less likely than not that the Veteran's depression is a consequence of his diabetes or herbicide exposure.  The rationale was that both the Veteran's self-report and VA medical records indicate that the nexus of the Veteran's depression was in 1987 (22 years following his discharge from the Navy) following his son's fatal car crash, not following events that occurred aboard the USS Coral Sea.  The examiner also noted that the onset of the Veteran's depression preceded his diagnosis of diabetes mellitus, suggesting that his mental health problems are not a consequence of his DM.  The examiner also noted that there is no evidence to suggest that the Veteran struggled with or received treatment for depression while in the military.

There is no other evidence, VA or private, otherwise linking any current psychiatric disorder to service. 

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of a psychiatric disorder, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence, including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.  

The Board acknowledges the Veteran's belief that he has an acquired psychiatric disorder related to his active military service.  In this regard, the Veteran is competent to report when he began experiencing psychiatric symptoms; however, as a layperson lacking in medical training and expertise, he cannot provide a competent opinion on matters as complex as the diagnosis and etiology of his symptoms.  As such, his lay assertions regarding a diagnosis and causation of an acquired psychiatric disorder are of no probative value.  Further, even if his opinion regarding the etiology of a current diagnosis of an acquired psychiatric disorder was afforded some probative value, it is far outweighed by the opinions provided by the VA examiner who has greater training and expertise than the Veteran in diagnosing and assessing a psychiatric disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  To determine the cause of such a condition requires medical training and expertise that the Veteran does not possess.  38 C.F.R. § 3.159(a)(1), (2) (2016).  Accordingly, there is no competent evidence of a link between the Veteran's psychiatric symptoms and his active service.

The Board also notes that the Veteran's acquired psychiatric disorder cannot be service connected on a presumptive basis as a chronic disease.  38 C.F.R. § § 3.307, 3.309.  The presumption for chronic diseases, including psychoses, deals with three presumptions: 1) a chronic diagnosis in service linked to the same chronic diagnosis after service; 2) a chronic diagnosis within a year of separation; or 3) continuity of symptomatology.  The record does not contain a diagnosis of psychosis within a year of separation or evidence weighing in favor of continuity of symptomatology.  The VA and private medical records obtained by the AOJ do not reflect any treatment during the first year following service.  Accordingly, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309(a).

In addition, as compensation for DM is not warranted, there is no legal basis for a grant of service connection for an acquired psychiatric disorder, as proximately due to or a result of DM.

For the reasons and bases stated above, the Board finds that service connection for an acquired psychiatric disorder is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

Urinary Frequency

Service treatment records do not show any evidence of urinary frequency or any other genitourinary disorder during active duty or at the time of the Veteran's discharge.

The post-service medical evidence of record, which includes VA treatment records from the VA Medical Centers in Muskogee, Oklahoma City, Madison and Little Rock, are negative for any evidence of the Veteran being diagnosed with a urinary disorder at any time during the appeal period.

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

There is no confirmation in the evidence of record that the Veteran has, or has ever had, a disability manifested by urinary frequency during the pendency of the appeal.  In the absence of proof of a current disability, there is no valid claim of service-connection. 

To the extent that the Veteran asserts that he has a current disability manifested by urinary frequency, he is competent to report such observable symptoms.  However, he is not competent to diagnose a genitourinary disorder, as this takes expertise beyond mere observation of symptoms.  Rather, it requires medical training to be able to relate those symptoms to a specific condition.  The Veteran lacks such expertise; thus, he is not competent to render a diagnosis related to any self-reported urinary symptoms.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In light of the absence of a current disability manifested by urinary frequency during the pendency of this appeal, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Sexual Dysfunction

Service treatment records do not show any evidence of sexual dysfunction during active duty or at the time of the Veteran's discharge.

The Veteran does not contend, and the evidence does not show, that his claimed sexual dysfunction began in service.  Instead, the claim of entitlement to service connection for sexual dysfunction is inherently based on entitlement to compensation for DM and his claimed exposure to herbicides during active duty in Vietnam.  As compensation for DM is not warranted, there is no legal basis for a grant of service connection for sexual dysfunction, as proximately due to or a result of DM.

With regard to his claimed exposure to herbicides during active duty in Vietnam, the Veteran has reported that he was on the USS Coral Sea, which was an aircraft carrier in the Gulf of Tonkin and which recovered aircraft that had been flying missions throughout Vietnam.  He stated that his carrier and the aircraft recovered carried herbicide on many occasions and that the herbicide was often tracked by their shoes throughout the carrier.

However, there is no evidence of record showing that the Veteran served on land in Vietnam or that he was otherwise exposed to herbicides, including during active duty service aboard a ship that operated on the inland waterways of Vietnam, or that his ship docked to shore in Vietnam at any time during his active military duty.  See May 2010 PIES response, indicating that there was no evidence of exposure to herbicides for the Veteran, article titled Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, and article detailing the history of the USS Coral Sea.  Therefore, service connection based on in-service herbicide exposure is also not warranted in this case. 

If service connection is not warranted on a presumptive basis, such a finding does not preclude the Veteran from establishing service connection through proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  With regard to direct service connection, the Board notes that service treatment records are negative for any evidence of treatment or complaints for sexual dysfunction or any other penile disorder.  The post-service medical evidence of record, which includes VA treatment records from the VA Medical Center in Muskogee, show that in February 2008 the Veteran complained of sexual dysfunction as a side effect of his psychotropic medication (Sertraline and Zoloft).  They also show that in February 2004, he was prescribed medication for impotence.  However, none of the evidence indicates that the Veteran's complaints of sexual dysfunction are related to his active military service or a service-connected disability.  The Board notes that the Veteran is not service-connected for a psychiatric disorder.  He is service connected only for tinnitus and bilateral hearing loss.

As there is no evidence of sexual dysfunction during active duty or for many years after service, and there is no competent medical evidence to establish that any such disability is due to any event or incident of the Veteran's period of active duty, service connection on a direct basis is not warranted for the claimed sexual dysfunction.

The Board acknowledges the Veteran's belief that he has a disability manifested by sexual dysfunction related to his active military service.  In this regard, the Veteran is competent to report observable symptoms, such as sexual dysfunction; however, as a layperson lacking in medical training and expertise, he cannot provide a competent opinion on matters as complex as the diagnosis and etiology of his symptoms.  As such, his lay assertions regarding a diagnosis and causation of disability manifested by sexual dysfunction are of no probative value.  To determine the cause of such a condition requires medical training and expertise that the Veteran does not possess.  38 C.F.R. § 3.159(a)(1), (2) (2016).  Accordingly, there is no competent evidence of a link between the Veteran's symptoms of sexual dysfunction and his active service.

Peripheral Neuropathy of the Bilateral Upper Extremities, Peripheral Neuropathy of the Right Lower Extremity, Pancreatitis, Esophagus Stricture (Acid Reflux), Heart Disease, Hypertension, Peripheral Neuropathy of the Left Lower Extremity

The Veteran does not contend, and the evidence does not show, that he incurred peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, pancreatitis, esophagus stricture (acid reflux), heart disease or hypertension in service.  Instead, the claims of entitlement to service connection for peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, pancreatitis, esophagus stricture (acid reflux), heart disease and hypertension, are inherently based on entitlement to compensation for DM and his claimed exposure to herbicides during active duty in Vietnam.  As compensation for DM is not warranted, there is no legal basis for a grant of service connection for peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, pancreatitis, esophagus stricture (acid reflux), heart disease or hypertension, as proximately due to or a result of DM.

With regard to his claimed exposure to herbicides during active duty in Vietnam, the Veteran has reported that he was on the USS Coral Sea, which was an aircraft carrier in the Gulf of Tonkin and which recovered aircraft that had been flying missions throughout Vietnam.  He stated that his carrier and the aircraft recovered carried herbicide on many occasions and that the herbicide was often tracked by their shoes throughout the carrier.

However, there is no evidence of record showing that the Veteran served on land in Vietnam or that he was otherwise exposed to herbicides, including during active duty service aboard a ship that operated on the inland waterways of Vietnam, or that his ship docked to shore in Vietnam at any time during his active military duty.  See May 2010 PIES response, indicating that there was no evidence of exposure to herbicides for the Veteran, article titled Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, and article detailing the history of the USS Coral Sea.  Therefore, service connection based on in-service herbicide exposure is also not warranted in this case. 

If service connection is not warranted on a presumptive basis, such a finding does not preclude the Veteran from establishing service connection through proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  The Board notes that as there is no evidence of peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, pancreatitis, esophagus stricture (acid reflux), heart disease or hypertension during active duty or for many years after service, and there is no competent medical evidence to establish that any of these disabilities are due to any event or incident of the Veteran's period of active duty, service connection on a direct/chronic disease presumptive basis is not warranted for any of the claimed disabilities.

The Board acknowledges the Veteran's belief that he has heart disease, hypertension, peripheral neuropathy of the upper and lower extremities, pancreatitis and acid reflux, related to his active military service.  In this regard, the Veteran is competent to report the nature and onset of his symptoms related to peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, pancreatitis, esophagus stricture (acid reflux), heart disease and hypertension; however, as a layperson lacking in medical training and expertise, he cannot provide a competent opinion on matters as complex as the diagnosis and etiology of his symptoms.  As such, his lay assertions regarding a diagnosis and causation of are of no probative value.  To determine the cause of such conditions requires medical training and expertise that the Veteran does not possess.  38 C.F.R. § 3.159(a)(1), (2) (2016).  Accordingly, there is no competent evidence of a link between the Veteran's symptoms of peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, pancreatitis, esophagus stricture (acid reflux), heart disease and hypertension and his active service.


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for DM, and the request to reopen is denied.

Service connection for an acquired psychiatric disorder is denied.

Service connection for urinary frequency is denied.

Service connection for sexual dysfunction is denied.

Service connection for heart disease is denied.

Service connection for hypertension is denied.

Service connection for peripheral neuropathy of the left lower extremity is denied.

Service connection for peripheral neuropathy of the bilateral upper extremities is denied.

Service connection for peripheral neuropathy of the right lower extremity is denied.

Service connection for pancreatitis is denied.

Service connection for esophagus stricture (acid reflux) is denied.


REMAND

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4) (2016). 

As noted above, the evidence of record does not support the Veteran's claim that he was exposed to herbicides during active duty aboard a ship that operated on the inland waterways of Vietnam or that his ship docked to shore in Vietnam at any time during his active military duty.  See article titled Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents and article detailing the history of the USS Coral Sea.

However, the Veteran also claims that his claimed PUD is related to in-service asbestos exposure, while serving aboard the USS Coral Sea.  See November 2011 statement from the Veteran, April 2012 notice of disagreement, January 2013 statement from the Veteran and July 2014 Video Conference hearing transcript.

The Veteran was previously denied service connection for asbestosis.  See March 2012 rating decision.  However, his claim for service connection for PUD, as secondary to asbestos exposure, has not been considered by the RO.  

There is no statute specifically dealing with service connection for asbestos-related diseases, nor has the Secretary of VA promulgated any specific regulations.  In 1988, however, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular since have been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 2000).  

With asbestos-related claims, the Board must determine whether the claim development procedures applicable to such claims have been followed.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997) (while holding that the veteran's claim had been properly developed and adjudicated, the Court indicated the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures).  VA must analyze the Veteran's claim for service connection for asbestos-related disease under these administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

To this end, the RO must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind exposure information and that the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  M21-1, Part VI, 7.21(b)(2), (d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).

Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, etc.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  See M21-1, Part VI, 7.21.  

The Board notes that although it was directed to do so in the Board's January 2015 remand, the record does not reflect that the AOJ complied with all of the required development procedures for claims involving asbestos exposure.  On remand, the AOJ must assure that these guidelines are followed.  

The Board is required to consider all issues, and theories of entitlement, raised by the appellant.  See Robinson v. Peake, 21 Vet. App. 545 (2008), citing Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000). 

Furthermore, a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  

Additionally, the Board notes that it is precluded from determining that the Veteran's claimed PUD is not a disease associated with asbestos exposure, without providing medical evidence to support such a conclusion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Personnel records show that the Veteran's military occupational specialty was as a pipefitter; therefore, exposure to asbestos is conceded.  On remand, the Veteran should be provided with a VA examination to determine whether his claimed PUD is linked to his conceded asbestos exposure in service.

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his claimed peptic ulcer disease (PUD).

The claims folder must be made available for review by the examiner in conjunction with the examination.  All indicated studies, including x-ray examination, should be conducted.
The examiner is advised that the Veteran's exposure to asbestos in service has been conceded.  Nevertheless, the examiner should obtain from the Veteran a history of his asbestos exposure, to include during service, and his pre and post service exposure history.

Based on the examination, review of the record, and a detailed reading of test results, the examiner should provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has PUD that is causally or etiologically due to service, to include in-service exposure to asbestos. 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. 

The examiner must address the provisions set out in the VA Adjudication Procedure Manual M21-1R, which provides that the latency period varies from 10 to 45 years between first exposure and development of the disease.  The exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease). 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's remaining claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


